
	
		II
		111th CONGRESS
		1st Session
		S. 1083
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require that, in the questionnaires used in the taking
		  of any decennial census of population, a checkbox or other similar option be
		  included so that respondents may indicate Caribbean extraction or
		  descent.
	
	
		1.Short titleThis Act may be cited as the
			 Caribbean Count
			 Act.
		2.Requirement relating
			 to census questionnairesIn
			 conducting the 2010 decennial census and every decennial census thereafter, the
			 Secretary of Commerce shall include, in any questionnaire distributed or
			 otherwise used for the purpose of determining the total population by States, a
			 checkbox or other similar option by which respondents may indicate Carribean
			 extraction or descent.
		
